

116 HR 8884 IH: To amend the Trade Act of 1974 to modify and extend the Generalized System of Preferences, and for other purposes.
U.S. House of Representatives
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8884IN THE HOUSE OF REPRESENTATIVESDecember 7, 2020Mr. Blumenauer (for himself, Ms. Sewell of Alabama, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Trade Act of 1974 to modify and extend the Generalized System of Preferences, and for other purposes.1.Modification and extension of Generalized System of Preferences(a)Designation of beneficiary developing countriesSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended—(1)in subsection (b)(2)—(A)by inserting after subparagraph (H) the following:(I)Such country engages in gross violations of internationally recognized human rights in that country (including any designated zone in that country).(J)Such country has failed to effectively enforce its environmental laws, regulations, or other measures, or to fulfill its international environmental obligations, including as such obligations relate to public health.; and(B)in the text following subparagraph (J) (as so inserted), by striking and (H) (to the extent described in section 507(6)(D)) and inserting (H) (to the extent described in section 507(6)(D)), (I), and (J); (2)in subsection (c)—(A)in paragraph (6)(B), by striking ; and and inserting a semicolon;(B)in paragraph (7), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(8)the extent to which such country effectively enforces its environmental laws, regulations, and other measures, and fulfills its international environmental obligations, including as such obligations relate to public health; and(9)the extent to which such country has established, or is making continual progress toward establishing—(A)the rule of law, political pluralism, and the right to due process, a fair trial, and equal protection under the law;(B)economic policies to reduce poverty, increase the availability of health care and educational opportunities, expand physical infrastructure, promote the development of private enterprise, and encourage the formation of capital markets through micro-credit or other programs; and(C)a system to combat corruption and bribery, such as signing and implementing the Convention on Combating Bribery of Foreign Public Officials in International Business Transactions.; and(3)by adding at the end the following:(g)Assessment and report on compliance with eligibility requirements(1)In generalThe President shall—(A)on an annual basis—(i)conduct assessments on compliance of an appropriate number of countries designated as beneficiary developing countries for purposes of this title in meeting or continuing to meet their eligibility requirements under this title; and(ii)make determinations whether to self-initiate full country practice reviews of those countries’ continued eligibility under this title; and(B)submit to Congress a report consisting of the results of such assessments and determinations.(2)FrequencyThe President shall conduct an assessment described in clause (i) of paragraph (1)(A) and make a determination described in clause (ii) of such paragraph with respect to each country designated as a beneficiary developing country for purposes of this title not less frequently than once every 3 years..(b)Supplemental review and reporting(1)Policy of the United StatesIt is the policy of the United States to support gender equality and worker rights by promoting legal reforms that address legal, structural, and social barriers that constrain the full and free economic participation of all workers in the global economy.(2)Review of laws(A)In generalTitle V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) is amended by inserting after section 504 the following:504A.Review of laws relating to internationally recognized worker rights and equal rights and protection under the law(a)In generalNot later than May 1, 2021, and annually thereafter, the United States Trade Representative and the Deputy Undersecretary of Labor for International Affairs, in consultation with the policy advisory committee on labor established under section 135(c)(1), shall jointly—(1)review the laws of each beneficiary developing country relating to internationally recognized worker rights and the affording of equal rights and protection under the law, regardless of gender, in each of the categories described in subsection (b);(2)assess the legal rights and protections afforded in such countries; and(3)submit to Congress a report on the laws of and legal rights and protections afforded in such countries.(b)Categories describedThe categories described in this subsection are the following:(1)Internationally recognized worker rights. (2)Mobility. (3)Employment conditions, benefits and pay, including equal pay for equal work and removal of employment restrictions.(4)Entrepreneurship. (5)Assets, including property and inheritance rights. (6)Equal access to education. (7)Access to institutions. (8)Protections from violence and harassment, including gender-based violence and harassment. (9)Marriage, divorce, and child custody.(c)Methodology and sourcesThe report required by subsection (a)(3) shall include—(1)an explanation of the methodology and sources used for the conduct of reviews under subsection (a)(1) and the conduct of assessments under subsection (a)(2); and(2)where relevant, citations to data, information, studies, and assessments that were used to prepare the report and were gathered, compiled, or developed by the United States Government, foreign governments, multilateral institutions, nongovernmental organizations, or educational institutions.(d)Measurement of women’s economic empowermentTo support the measurement of women’s economic empowerment, the Trade Representative shall encourage and support the reporting by beneficiary developing countries of sex-disaggregated economic and business data, including the gathering of information consistent with the United Nations Sustainable Development Goals, particularly the goals relating to gender equality and decent work..(B)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 504 the following:Sec. 504A. Review of laws relating to internationally recognized worker rights and equal rights and protection under the law..(c)Extension of Generalized System of PreferencesSection 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking December 31, 2020 and inserting June 30, 2021.2.United States International Trade Commission studyNot later than May 1, 2021, the United States International Trade Commission shall submit to Congress a report that contains a study on rules of origin and the utilization rates under the Generalized System of Preferences program under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.), including an assessment of—(1)the utilization rates of least-developed beneficiary developing countries under the program; and(2)the effectiveness of the program’s rules of origin in promoting trade benefits to least-developed beneficiary developing countries under the program and preventing the transshipment of products from countries that are not beneficiary developing countries under the program.